DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities in the last two amended limitations:  “wherein the at least a portion of a directed forwarding table/neighboring information table” should be “the directed forwarding table/neighboring table”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9, 25 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.									Regarding claims 9, 25 and 32, the claims state: “the transmitting the directed forwarding information to the third device” from the independent claim includes “transmitting a portion of a directed forwarding table and at least a portion of a neighboring information table”.  The independent claim transmits the forwarding information including at least a direct forwarding table and neighboring table including node type, node configuration, neighboring node measurements, neighboring node types, etc..  Therefore the independent already transmits at least a portion of these two tables and this dependent claim does not appear to further limit the independent claim.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is  rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US 2017/0230784, hereinafter Kwon, as disclosed by IDS) and in view of “Bluetooth Mesh Networking: Friendship” (Bluetooth Blog, August 24, 2017, hereinafter Ren, as disclosed in the IDS).

Regarding claim 33, Kwon discloses a first device (node with processor and memory, Fig. 2) for wireless communications in a mesh network, comprising: means for receiving directed forwarding information from a second device (first node receives network address transmitted by second relay node, Para [0169] from a previous friendship, Para [0198]); means for storing the directed forwarding information from the second device (memory for storing information, Para [0079], first node receives network address from second relay node and is able to transmit it later to first relay node, therefore has stored the information); means for terminating the friendship with the second device (first node and second relay node no longer exchange messages, Para [0191]);  means for establishing a friendship with a third device (establishing a new friendship with first relay node, Para [0198]); and means for transmitting the directed forwarding information to the third device. (transmitting routing information of the second relay node to the first relay node, Para [0199]); 												but does not explicitly disclose during a friendship termination procedure.  Ren discloses friendship can be terminated if certain messages are not received before a timer expires, such as a friend poll or the LPN can initiate a friendship termination procedure by sending a friend clear message, page 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Ren and combine with teachings of Kwon in order to explicitly notify the friend node of the terminated friendship so it does not have to continue to store messages for the LPN.


Response to Arguments
Applicant’s arguments, filed 7/15/2022, with respect to the claims have been fully considered and are persuasive.  Applicant amends the limitations in the claim and argues the references do not disclose the amended limitation.  Applicant did not amend claim 33, so arguments do not apply to that claim and the rejection stands. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461